Citation Nr: 0401511	
Decision Date: 01/15/04    Archive Date: 01/28/04

DOCKET NO.  02-08 616A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
blurred vision of the left eye.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
herniated disc, L4-L5, with degenerative disc disease (DDD).

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
sinusitis and allergic rhinitis.

4.  Entitlement to service connection for a chronic acquired 
right eye disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1967.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which denied the benefits sought on 
appeal.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC, as to the issues of whether 
new and material evidence has been submitted to reopen a 
claim of entitlement to service connection for blurred vision 
of the left eye; whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for a herniated disc, L4-L5, with DDD; and service 
connection claim for sinusitis and rhinitis on a de novo 
basis.  VA will notify you if further action is required on 
your part.


FINDINGS OF FACT

1.  The RO declined to reopen a claim of entitlement to 
service connection for a sinus condition when it issued an 
unappealed rating decision in August 1987.  

2.  Evidence submitted since the August 1987 decision bears 
directly and substantially upon the specific matter under 
consideration, and is so significant that it must be 
considered in order to fairly decide the merits of the claim.

3.  The probative and competent evidence of record 
establishes that the veteran does not have a chronic acquired 
right eye disorder which is linked to service on any basis.


CONCLUSIONS OF LAW

1.  Evidence submitted since the August 1987 rating decision 
wherein the RO denied reopening the claim of entitlement to 
service connection for sinusitis and allergic rhinitis is new 
and material, and the veteran's claim for that benefit is 
reopened.  38 U.S.C.A. §§, 5103A, 5107(b), 5108, 7105 (West 
2002); 
38 C.F.R. §§ 3.156(a), 20.302, 20.1103 (2003).

2.  A chronic acquired right eye disorder was not incurred in 
or aggravated during active service.  38 U.S.C.A. §§ 1110, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000 the President signed into law the 
Veteran's Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The 
VCAA revises VA's obligations in two significant ways.  
First, VA has a duty to notify a claimant and his or her 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  Second, VA has a duty 
to assist the claimant in obtaining evidence necessary to 
substantiate his or her claim.  See 38 U.S.C.A. § 5103A (West 
2002).  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  The 
amendments became effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  See 66 Fed. 
Reg. 45,629.  

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date. See VAOPGCPREC 7-03.  Pertinent to the issue currently 
on appeal, however, the VCAA appears to have left intact the 
requirement that a veteran must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and 
proceeding to evaluate the merits of that claim.  

It is specifically noted that nothing in the VCAA shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108.  
See 38 U.S.C. § 5103A(f).  Once a claim is reopened, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A.

Final regulations to effectuate the VCAA were published on 
August 29, 2001, with the same effective date of the VCAA, 
November 9, 2000.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
[codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)].  However, the regulations governing reopening 
of previously and finally denied claims were revised 
effective the date of publication on August 29, 2001.  

These regulations redefine new and material evidence and the 
duty to assist in applications to reopen previously and 
finally denied claims.  As the instant claim to reopen a 
request for entitlement to service connection for sinusitis 
and allergic rhinitis was filed prior to August 29, 2001, the 
revised regulations specific to such claims are inapplicable 
to the instant appeal.  

Thus, it appears that the VCAA does not fully apply to new 
and material claims, such as this, which involve finality of 
prior VA decisions and the matter of submission of new and 
material evidence.  Furthermore, it is clear that certain VA 
implementing regulations do not apply to this case in its 
present posture.

The Board observes, however, that the United States Court of 
Appeals for Veterans Claims (CAVC) has recently held that 
38 C.F.R. § 3.159(b), pertaining to VA's duty to notify 
claimants, includes claims to reopen.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002)("Both the statute, 38 
U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary.").  
The notice provisions found in the VCAA are therefore 
applicable to cases such as this in which the issue revolves 
around finality and new and material evidence.   

While the veteran was notified of the revised 38 C.F.R. 
§ 3.156 in the April 2002 statement of the case (SOC), as the 
Board is reopening the veteran's claim of entitlement to 
service connection for sinusitis and allergic rhinitis and 
remanding it for further development and adjudication, the 
decision to proceed in adjudicating this claim does not, 
therefore, prejudice the veteran in the disposition thereof.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

With regard to the veteran's claim of entitlement to service 
connection for right eye pain, the VCAA applies to this case 
as it was filed after the enactment of the law.  The 
veteran's service medical and personnel records have been 
associated with the claims folder.  The RO has obtained all 
VA and non-VA evidence identified by the veteran.  
In June 2001, the RO sent a letter to the veteran explaining 
the VCAA and asking him to submit certain information in 
connection with his claim.  In accordance with the 
requirements of the VCAA, the letter informed the veteran 
what evidence and information VA would be obtaining.  The 
letter explained that VA would make reasonable efforts to 
help him get evidence such as medical records, etc., but that 
he was responsible for providing sufficient information to VA 
to identify the custodian of any records.  The veteran was 
asked to identify all VA and private health care providers 
who had records pertinent to his claim and to complete 
releases for each such provider.  Moreover, the new duty to 
assist and notice provisions were provided to the veteran in 
the April 2002 SOC.  Therefore, the Board finds that the 
Department's duty to notify has been fully satisfied.  See 
Quartuccio, supra.   


Materiality & Finality

The record shows that, by a February 1969 rating decision, the 
RO denied a claim of entitlement to service connection for a 
sinus infection.  The veteran was notified of the decision in 
March 1969.  The veteran did not appeal and that decision 
became final.  See 38 U.S.C.A. § 7105(a)(c); 38 C.F.R. 
§§ 20.302, 20.1103.  In May 1984, the RO confirmed the prior 
denial of entitlement to service connection for a sinus 
condition.  The veteran was notified of the decision in May 
1984.  That decision also became final. Id.  Most recently in 
August 1987, the RO found that the veteran did not submit new 
and material evidence to reopen a claim of entitlement to 
service connection for a sinus condition.  The veteran was 
notified of the decision in September 1987.  He did not appeal 
and that became the last final denial of the veteran's claim. 
Id.

A previously denied claim can be reopened only if new and 
material evidence has been submitted since the last final 
disallowance of the claim on any basis.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a) (2001); Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991); Smith v. West, 12 Vet. App. 312, 314 (1999).  
What constitutes new and material evidence to reopen a 
previously and finally denied claim is defined in 38 C.F.R. 
§ 3.156(a).  Under that regulation, effective for claims 
filed prior to August 29, 2001, new and material evidence is 
defined as follows:  
Evidence not previously submitted to 
agency decision-makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

38 C.F.R. § 3.156(a); cf. 66 Fed. Reg. 45,630 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.156(a)) (new and 
material evidence is defined differently for claims filed 
after August 29, 2001). 

In this case, the veteran submitted his request to reopen his 
claim for service connection for sinusitis and allergic 
rhinitis in April 2001 and thus, his claim will be 
adjudicated by applying the law in effect prior to August 
2001.  The basis for the denial of service connection in the 
August 1987 rating decision was that Congressional inquiry 
dated in April 1987 did not provide a probative basis for 
granting service connection for sinusitis.  

The relevant evidence available to the RO in August 1987 
included the following: the veteran's official service 
medical records, which showed treatment for sinusitis and 
allergic rhinitis; the veteran's DD-214; reports of VA 
examination dated in 1968 and 1969, which were devoid of a 
current diagnosis of sinusitis or allergic rhinitis; a report 
of VA hospitalization dated in September 1969; statements of 
the veteran; and copies of service medical records provided 
by the veteran. 

Additional evidence has been associated with the claims file 
since the RO's August 1987 denial of the veteran's claim. 
This evidence includes: various statements of the veteran; 
additional official service medical records received in 
January 1998, which show evidence of pre-existing sinusitis 
and hay fever; VA outpatient treatment records dated between 
1992 and 2001, which show treatment for sinusitis and 
allergic rhinitis; an August 2000  report of VA examination, 
which indicates the veteran complained of seasonal allergies 
with rhinitis; and private medical records from Long Beach 
Memorial Hospital. 

The previous denial of the veteran's claim in August 1987 was 
due to the absence of probative evidence for granting service 
connection for sinusitis on a direct causation basis.  The 
medical evidence received by VA since August 1987 is new, in 
that it was not previously of record.  

Moreover, as the additional official service medical records 
indicate the veteran's sinusitis and allergic rhinitis pre-
existed service, it is relevant and probative with respect to 
the crucial matter of whether or not the veteran's pre-
existing conditions were aggravated by service.  
Consequently, the new evidence is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  Therefore, the Board finds that the veteran's attempt 
to reopen his claim of entitlement to service connection for 
sinusitis and allergic rhinitis is successful.  

The recently submitted evidence being new and material, the 
claim of service connection for sinusitis and allergic 
rhinitis is reopened and to this extent the appeal is 
granted.  Finally, as noted above in connection with the 
Board's discussion of the VCAA, the Board is remanding the 
claim of service connection for sinusitis and rhinitis on a 
de novo basis.  As the Board has found that this is a 
reopened claim, the duty to assist applies.  For reasons set 
forth in the REMAND portion of the instant decision, the 
veteran's claim must be remanded in order to comply with the 
VCAA.  


Service Connection for Right Eye Pain

The veteran contends that he is entitled to service 
connection for right eye pain.  Specifically, he asserts that 
his right eye pain is related to his period of active duty 
service.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service. See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 



When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence. 
See 38 U.S.C.A.
§ 1154; 38 C.F.R. § 3.303(a). 

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury. See 
Pond v. West, 12 Vet. App. 341, 346 (1999). 

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required. This burden may not 
be met by lay testimony because laypersons are not competent 
to offer medical opinions. Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury. For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time. Certain chronic 
disabilities are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service. 38 U.S.C.A.
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service is required to 
support the claim. See 38 C.F.R. § 3.303(b).  In order for 
service connection to be established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.

The Board has reviewed the evidence of record, which 
includes, but is not limited to: the veteran's service 
medical and personnel records; his contentions; reports of VA 
examination dated in 1968, 1969, and 2000; a September 1969 
report of VA hospitalization; private medical records from 
Long Beach Memorial Hospital; and VA outpatient treatment 
records dated between 1992 and 2001.  Based on the delineated 
evidence, the Board finds that service connection for right 
eye pain is not warranted.

In this regard, the veteran's service medical records are 
devoid of any diagnoses or complaints regarding the veteran's 
right eye.  However, there was evidence of orbital cellulitis 
in the veteran's left eye.  The following records were also 
devoid of treatment regarding the veteran's right eye: VA 
outpatient treatment records from the West Los Angeles VA 
Medical Center (VAMC) dated between 1992 and 1997; VA 
outpatient treatment records from Oklahoma City VAMC dated 
between 2000 and 2001; private medical records from Long 
Beach Memorial Hospital; and an August 2000 report of VA 
examination.

The Board finds that the veteran has not established that he 
is entitled to service connection for right eye pain.  As 
noted above, the medical evidence of record indicates that 
the veteran does not have a current right eye disability and 
in the absence of proof of a present disability, there is no 
valid claim presented.  See Brammer v. Derwinski, 3 Vet. App. 
223 (1992).  While the veteran complains of right eye pain, 
the veteran must prove the existence of a current disability, 
and one that has resulted from a disease or injury that 
occurred in the line of duty. Sanchez-Benitez v. Principi, 
259 F.3d 1356, 1360-61 (Fed. Cir. 2001).  Right eye pain 
alone, without a diagnosed or identifiable underlying 
condition, does not in and of itself constitute a disability 
for which service connection may be granted. Id.

While the veteran himself has indicated that he has right eye 
pain related to service, the CAVC has made it clear that a 
lay party is not competent to provide probative evidence as 
to matters requiring expertise regarding specialized medical 
knowledge, skill, training, or education.  Espiritu, supra.   
Consequently, the veteran's lay assertion that his current 
symptomatology was caused by his active service is neither 
competent nor probative of the issue in question.  
For these reasons, the veteran's appeal must be denied.  In 
reaching the foregoing decision, the Board has been cognizant 
of the "benefit of the doubt rule."  However, as the 
evidence is not in relative equipoise, the rule is 
inapplicable in this case.  See 38 C.F.R. § 3.102. 


ORDER

The veteran, having submitted new and material evidence to 
reopen a claim of entitlement to service connection for 
sinusitis and allergic rhinitis, the appeal is granted to 
this extent only.

Entitlement to service connection for right eye pain is 
denied.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs (or VBA AMC) to provide expeditious handling of all cases 
that have been remanded by the Board and the CAVC.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

A preliminary review of the record reveals that the following 
matters are not ripe for appellate disposition: whether new 
and material evidence has been submitted to reopen a claim of 
entitlement to service connection for blurred vision of the 
left eye; whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for a herniated disc, L4-L5, with DDD; and 
entitlement to service connection for sinusitis and rhinitis 
on a de novo basis.

The veteran contends that he incurred blurred vision of the 
left eye in service.  In November 1986, the veteran filed a 
claim for an "eye problem."  In a March 1987 rating 
decision, the RO denied entitlement to service connection for 
cellulitis of the left eye.  The veteran did not appeal and 
the decision became final.  See 38 U.S.C.A. § 7105(a)(c); 
38 C.F.R. §§ 20.302, 20.1103.  The veteran filed a claim to 
reopen in April 2001.  Thus, the issue on appeal is whether 
the veteran has submitted new and material evidence to reopen 
a claim of entitlement to service connection for blurred 
vision of the left eye.

The veteran also contends that he incurred a back problem as 
a result of service.  In September 1968, the veteran filed a 
claim for back problems.  In a February 1969 rating decision, 
the RO denied entitlement to service connection for back 
problems.  The veteran did not appeal and the decision became 
final.  Id.  In an August 1987 rating decision, the RO found 
that the veteran had not submitted new and material evidence 
to reopen a claim of entitlement to service connection for 
back problems.  The veteran did not appeal and that decision 
also became final.  Id.  The veteran filed a claim to reopen 
in April 2001.  Thus, the issue on appeal is whether the 
veteran has submitted new and material evidence to reopen a 
claim of entitlement to service connection for a herniated 
disc, L4-L5, with DDD.

As noted at the outset of the decision, on November 9, 2000, 
the President signed into law the VCAA.  The amendments 
became effective November 9, 2000, except for the amendment 
to 38 C.F.R. § 3.156(a), which became effective August 29, 
2001.  The VCAA is generally applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date. See VAOGCPREC 7-03.  Pertinent to the aforementioned 
issues, it appears that the VCAA does not fully apply to 
claims, such as this, which involve finality of prior VA 
decisions and the matter of submission of new and material 
evidence.  However, the CAVC has recently held that 38 C.F.R. 
§ 3.159(b), pertaining to VA's duty to notify claimants, 
includes claims to reopen.  See Quartuccio, supra.  The 
notice provisions found in the VCAA are therefore applicable 
to cases such as this in which the issues revolve around 
finality and new and material evidence.   

The Board finds that the veteran was not provided the 
regulations pertinent to claims based on new and material 
evidence.  In the April 2002 SOC, the RO provided the 
regulations in effect from August 29, 2001, which are not 
applicable to this case.  38 C.F.R. § 3.159(b).  The United 
States Court of Appeals for the Federal Circuit (CAVC) 
recently invalidated provisions of 38 C.F.R. § 19.9(a)(2) and 
(a)(2)(ii).  

These provisions allowed the Board to take corrective action 
to provide notice of the VCAA where there was none, as 
required by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1).  The Board no longer 
has authority to attempt to cure VCAA deficiencies.  See 
Disabled American Veterans v. Principi, 327 F.3d 1339 (Fed. 
Cir. 2003).  The result is that a remand is necessary to 
notify the veteran of the applicable provisions of the VCAA, 
including what evidence is needed to support the new and 
material claims, what evidence VA will develop, and what 
evidence the veteran must furnish.  See Quartuccio, supra.   

With respect to the veteran's claim of entitlement to service 
connection for sinusitis and allergic rhinitis, the Board 
finds that a VA examination is necessary.  The service 
medical records reveal the veteran had sinusitis and hay 
fever upon his entry into active duty service.  Subsequent 
service medical records indicate the veteran was treated for 
chronic sinusitis and allergic rhinitis.  Post-service 
medical records indicate the veteran continued to seek 
treatment for sinusitis and allergic rhinitis.  An 
examination is necessary to determine whether recurrent sinus 
and allergy symptoms were aggravated by the veteran's 
service.  As the record stands, there is not sufficient 
medical evidence to make a decision on the claim. 38 U.S.C.A. 
§ 5103A(d).  Thus, while the case is in remand status the 
veteran should be afforded a VA examination.  The examiner is 
asked to address the specific questions set forth in the 
numbered paragraphs below. 

Because of the reasons listed above, a remand in this case is 
required.  Accordingly, this case is REMANDED for the 
following:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter the Board has remanded to the VBA 
AMC.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.  

Such notice should specifically apprise 
him of the evidence and information 
necessary to substantiate his claim and 
inform him whether he or VA bears the 
burden of producing or obtaining that 
evidence or information, and of the 
appropriate time limitation within which 
to submit any evidence or information.  
38 U.S.C.A. § 5103(a) and (b) (West 
2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  A record of his 
notification must be incorporated into 
the claims file.

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for sinusitis and allergic 
rhinitis prior and subsequent to active 
service.  He should be requested to 
complete and return the appropriate 
release forms so that VA can obtain any 
identified evidence.  All identified 
private treatment records should be 
requested directly from the healthcare 
providers.

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  
All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. 
§ 5103A(b)(2)).

5.  The VBA AMC should arrange for a VA 
special ear, nose, and throat (ENT) 
examination by a specialist in ear, nose, 
and throat diseases for the purpose of 
ascertaining whether sinusitis and 
allergic rhinitis were aggravated by his 
period of active service.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies must be conducted.  It is 
requested that the examiner address the 
following medical issues:

(a) Does the veteran have sinusitis 
and/or allergic rhinitis, and if so, is 
it/are they due to service, or if pre-
existing service, was/were aggravated 
thereby?

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report(s) and required medical opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, the VBA AMC should implement 
corrective procedures.  The Board errs as 
a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the VBA AMC 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C. §§ 5102, 5103, 5103A and 5107) 
are fully complied with and satisfied.

7.  After undertaking any further 
development deemed essential in addition 
to that specified above, the VBA AMC 
should readjudicate the claims of whether 
new and material evidence has been 
submitted to reopen claims of entitlement 
to service connection for blurred vision 
of the left eye and for a back disorder, 
and service connection for sinusitis and 
allergic rhinitis on a de novo basis.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claim, and may result in a denial.  38 C.F.R. § 3.655 (2003).



	                     
______________________________________________
	RONALD R. BOSCH 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



